
	
		III
		109th CONGRESS
		2d Session
		S. RES. 534
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2006
			Mr. Frist (for himself,
			 Mr. Reid, Mr.
			 Biden, Mr. Santorum,
			 Mr. Nelson of Florida,
			 Mr. Kyl, Mr.
			 Bond, Mrs. Hutchison,
			 Mr. Levin, Mrs.
			 Dole, Mr. Grassley,
			 Mr. Bunning, Mr. Smith, Mr.
			 Talent, Mr. Roberts,
			 Mr. Vitter, Mr.
			 Cornyn, Mr. Voinovich,
			 Mr. Allen, Mr.
			 Coleman, Mr. McConnell,
			 Mr. Brownback, Mr. Akaka, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Bingaman, Mrs. Boxer, Ms.
			 Cantwell, Mr. Carper,
			 Mrs. Clinton, Mr. Conrad, Mr.
			 Dayton, Mr. Dodd,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Feingold,
			 Mrs. Feinstein, Mr. Harkin, Mr.
			 Inouye, Mr. Johnson,
			 Mr. Kennedy, Mr. Kerry, Mr.
			 Kohl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lieberman, Mrs. Lincoln,
			 Mr. Menendez, Ms. Mikulski, Mrs.
			 Murray, Mr. Nelson of
			 Nebraska, Mr. Obama,
			 Mr. Pryor, Mr.
			 Reed, Mr. Rockefeller,
			 Mr. Salazar, Mr. Sarbanes, Mr.
			 Schumer, Ms. Stabenow,
			 Mr. Wyden, and Mr. McCain) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Condemning Hezbollah and Hamas and their
		  state sponsors and supporting Israel’s exercise of its right to
		  self-defense.
	
	
		Whereas Israel fully complied with United Nations Security
			 Council Resolution 425 (adopted March 19, 1978) by completely withdrawing its
			 forces from Lebanon, as certified by the United Nations Security Council and
			 affirmed by United Nations Secretary General Kofi Annan on June 16, 2000, when
			 he said, “Israel has withdrawn from [Lebanon] in full compliance with Security
			 Council Resolution 425.”;
		Whereas United Nations Security Council Resolution 1559
			 (adopted September 2, 2004) calls for the complete withdrawal of all foreign
			 forces and the dismantlement of all independent militias in Lebanon;
		Whereas despite Resolution 1559, the terrorist
			 organization Hezbollah remains active in Lebanon and has amassed thousands of
			 rockets aimed at northern Israel;
		Whereas the Government of Lebanon, which includes
			 representatives of Hezbollah, has done little to dismantle Hezbollah forces or
			 to exert its authority and control throughout all geographic regions of
			 Lebanon;
		Whereas Hezbollah receives financial, military, and
			 political support from Syria and Iran;
		Whereas the United States has enacted several laws,
			 including the Syria Accountability and Lebanese Sovereignty Restoration Act of
			 2003 (22 U.S.C. 2151 note) and the Iran and Libya Sanctions Act of 1996 (50
			 U.S.C. 1701 note), that call for the imposition of sanctions on Syria and Iran
			 for, among other things, their support for terrorism and terrorist
			 organizations;
		Whereas the Government of Israel has shown restraint in
			 the past year even though Hezbollah has launched at least 4 separate attacks
			 into Israel using rockets and ground forces;
		Whereas, without provocation, on the morning of July 12,
			 2006, Hezbollah launched an attack into northern Israel, killing 7 Israeli
			 soldiers and taking 2 hostage into Lebanon;
		Whereas on June 25, 2006, despite Israel’s evacuation of
			 Gaza in 2005, the terrorist organization Hamas, which is also supported by
			 Syria and Iran, entered sovereign Israeli territory, attacked an Israeli
			 military base, killed 2 Israeli soldiers, and captured an Israeli soldier, and
			 has refused to release that soldier;
		Whereas rockets have been launched from Gaza into Israel
			 since Israel’s evacuation of Gaza in 2005; and
		Whereas both Hezbollah and Hamas refuse to recognize
			 Israel’s right to exist and call for the destruction of Israel: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)reaffirms its
			 steadfast support for the State of Israel;
			(2)supports Israel’s
			 right of self-defense and Israel's right to take appropriate action to deter
			 aggression by terrorist groups and their state sponsors;
			(3)urges the
			 President to continue fully supporting Israel as Israel exercises its right of
			 self-defense in Lebanon and Gaza;
			(4)calls for the
			 immediate and unconditional release of Israeli soldiers who are being held
			 captive by Hezbollah or Hamas;
			(5)condemns the
			 Governments of Iran and Syria for their continued support for Hezbollah and
			 Hamas, and holds the Governments of Syria and Iran responsible for the acts of
			 aggression carried out by Hezbollah and Hamas against Israel;
			(6)condemns Hamas
			 and Hezbollah for exploiting civilian populations as shields and locating their
			 military activities in civilian areas;
			(7)urges the
			 President to use all available political and diplomatic means, including
			 sanctions, to persuade the governments of Syria and Iran to end their support
			 of Hezbollah and Hamas;
			(8)calls on the
			 Government of Lebanon to do everything in its power to find and free the
			 kidnapped Israeli soldiers being held in its territory, and to fulfill its
			 responsibility under United Nations Security Council Resolution 1559 (adopted
			 September 2, 2004) to disband and disarm Hezbollah;
			(9)calls on the
			 United Nations Security Council to condemn these unprovoked acts and to demand
			 compliance with Resolution 1559, which requires that Hezbollah and other
			 militias be disbanded and disarmed, and that all foreign forces be withdrawn
			 from Lebanon;
			(10)urges all sides
			 to protect innocent civilian life and infrastructure and strongly supports the
			 use of all diplomatic means available to free the captured Israeli soldiers;
			 and
			(11)recognizes that
			 thousands of American nationals reside peacefully in Lebanon, and that those
			 American nationals in Lebanon concerned for their safety should receive the
			 full support and assistance of the United States government.
			
